Name: Commission Regulation (EEC) No 858/86 of 24 March 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 3 . 86 Official Journal of the European Communities No L 80/33 COMMISSION REGULATION (EEC) No 858/86 of 24 March 1986 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the indicative price for the 1986/87 marketing year for colza and rape seed, in case of advance fixing for July and August 1986, the amount of the subsidy on these products has been obtainable only on the basis of the indicative price proposed by the Commission to the Council for the marketing year 1986/87 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1986/87 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 552/86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Council Regulation (EEC) No 505/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 552/86 Q, as last amended by Regulation (EEC) No 830/86 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for April , May and June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for March, April , May and June 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . The amount of the subsidy in the case of advance fixing for March, April , May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 25 March 1986 to take into account the indicative price which is fixed for these products for the 1985/86 marke ­ ting year, and the amount of the monthly increase for April , May and June 1986 for colza and rape seed. 3 . The amount of the subsidy in the case of advance fixing for July and August 1986 will , however, for colza and rape seed, be confirmed or replaced as from 25 March 1986 to take into account the indicative price which is fixed for these products for the 1986/87 marketing year. (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . Article 2 This Regulation shall enter into force on 25 March 1986. (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 51 , 28 . 2 . 1986, p. 1 .Is) OJ No L 167, 25 . 7 . 1972, p. 9 . (*) OJ No L 143, 30 . 5 . 1984, p. 4. 0 OJ No L 55, 1 . 3 . 1986, p. 61 . (8 OJ No L 76, 21 . 3 . 1986, p. 34 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . No L 80/34 Official Journal of the European Communities 25. 3 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 March 1986 . For the Commission Frans ANDRIESSEN Vice-President 25. 3 . 86 Official Journal of the European Communities No L 80/55 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (') 3rd month (') 4th month (') 5th month (2) 6th month Q 1 . Gross aids (ECU)  Spain  Portugal  Other Member States 28,095 28,615 28,115 28,999 0,610 0,000 23,857 0,610 0,000 23,660 2. Final aids (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 68,50 77,19 1 303,94 194,38 236,42 21,074 15,776 39 960 1 994,17 69,74 78,58 1 328,07 198,02 240,79 21,464 16,098 40 728 2 047,39 68,60 77,28 1 304,87 194,13 236,59 21,086 15,752 39 773 1 942,51 70,79 79,73 1 345,05 199,81 244,03 21,544 16,363 40 995 2 041,54 58,59 65,99 1 106,36 163,66 200,76 17,677 13,110 33 285 1 473,1 1 58,58 65,92 1 090,55 159,96 198,63 17,420 12,820 32 355 1 334,21 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in Portugal (Pta)  in a Member State listed at (a) (Pta)     96,57 2 652,29 2 652,29 10,65 2 575,36 2 575,36 (c) Seed harvested in Portugal and processed :  in Spain (Esc)  in Portugal (Esc)  in a Member State listed at (a) (Esc)     3 432,81 0,00 3 432,81 3 281,93 0,00 3 281,93 (d) Seed harvested in a Member State listed at (a) and processed :  in Spain  in Portugal The amounts given at (a) remain unchanged The amounts given at (a) remain unchanged (') On the basis of the Commission's proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council's decision. f2) Contingent on the Council's decision on prices and related matters for the 1986/87 marketing year. No L 80/36 25. 3 . 86Official Journal of the European Communities ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU)  Spain  Portugal  Other Member States 39,526 39,026 38,526 42,260 42,236 2. Final aids (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 95,74 107,87 1 834,47 274,46 332,61 29,649 22,880 56 935 3 181,78 94,58 106,57 1 811,27 270,91 328,40 29,274 22,534 56 153 3 110,54 93,44 105,26 1 788,06 267,01 324,20 28,895 22,188 55 197 3 005,57 102,21 115,14 1 960,63 293,06 355,62 31,518 24,771 60 905 3 518,59 102,15 115,07 1 959,51 292,89 355,42 31,500 24,755 60 867 3 515,11 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in Portugal (Pta)  in a Member State listed at (a) (Pta)      (c) Seed harvested in Portugal and processed :  in Spain (Esc)  in Portugal (Esc)  in a Member State listed at (a) (Esc)      (d) Seed harvested in a Member State listed at (a) and processed :  in Spain  in Portugal The amounts given at (a) are to be multiplied by 1,037269 The amounts given at (a) remain unchanged ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) \ Currentmonth 2nd month 3rd month 4nd month 5th month 6th month DM 2,161150 2,14^810 2,140850 2,132900 2,132900 2,114190 Fl 2,439810 2,429160 2,421320 2,414750 2,414750 2,399820 Bfrs/Lfrs 44,258300 44,312300 44,325500 44,359900 44,359900 44,369600 FF 6,643330 6,684220 6,711190 6,732380 6,732380 6,764930 Dkr 7,987470 7,965080 7,951900 7,943250 7,943250 7,926160 £ Irl 0,710860 0,713607 0,716157 0,718665 0,718665 0,722587 £ 0,651503 0,652257 0,653443 0,654617 0,654617 0,658589 Lit 1 470,43 1 481,17 1 490,39 1 498,52 1 498,52 1 523,47 Dr 134,400200 135,78510 137,41430 138,97430 138,97430 144,97300 Pta 136,038000 136,41840 136,77260 137,36460 137,36460 138,37080 Esc 142,125800 144,58420 147,10200 148,84130 148,84130 155,10610